IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALVAH WICKBOLDT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4048

CLERK OF COURT,
ESCAMBIA COUNTY,

      Appellee.


_____________________________/

Opinion filed April 1, 2016.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Alvah Wickboldt, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Susan A. Woolf, Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and JAY, JJ., CONCUR.